NOTICE OF ALLOWANCE
	This Office Action is in response to the amendment filed on 02/01/2022. Claims 1-20 are allowed. No claims have been withdrawn, cancelled or added.

Allowable Subject Matter
Claims 1 – 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: applicant’s amendments to independent claims 1, 11 and 17 are the primary reason for allowance. Regarding independent claim 1 the inclusion of the limitation allowing vertical movement of the moveable step center with respect to the fixed rung, where the moveable step center is pivotably attached at each end to a moveable step wing, in combination with the other features and limitations claimed.
Analogous art of Fitzgerald (US 9,879,481) discloses a folding leg for a step ladder (Fig. 1-7), a pair of rail legs (Fig. 1; 2, 3), each having two ends (Fig. 1; 4,6); a pair of leg hinges each attached to a rail leg (Fig. 1; 52); a moveable step pivotably attached to each rail leg (Fig. 1; 5a); moveable step wings (Fig. 1; 50); a moveable step center having two ends, the moveable step center pivotably attached at each end to a respective moveable step wing; wherein the rail legs are moveable from a position in which the rail legs are parallel (Fig. 1) to a position in which the rail legs are askew (Fig. 2).
Fitzgerald fails to disclose a moveable step center pivotably attached at each end to a respective moveable step wing to allow vertical movement of the step center with respect to the fixed rung.
Worthington et al. discloses a pair of swing arms each having a first end pivotally coupled to one of the pair of brackets and a second end pivotally coupled with one of the pair of adjustable legs (Fig. 1; 106, 122). Still Worthington et al. fails to teach the limitation of allowing vertical movement of the moveable step center with respect to the fixed rung, as taught by the claimed invention.
No prior art discloses all of the claimed features and limitations in the independent claim, and no reasonable combination of prior art could be made without significant hindsight and/or unnecessary reconstruction.
For at least these reasons claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635


/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635